DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-7, in the reply filed on 08/18/2022 is acknowledged.

Claim Status
Claims 1-8 are pending in this US patent application. Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/18/2022.
Claims 1-7 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 02/14/2022 has been received and considered.

Drawings
The drawings are objected to for containing color. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 7 is objected to because of the following informalities:

Claim 7 recites that a solution “at heated at” a temperature. This limitation should read “is heated at.”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “clean” and “ultra-clean” in claim 1 are relative terms that renders the claim indefinite. The terms “clean” and “ultra-clean” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Which levels of cleanliness would be considered “clean” or “ultra-clean”, and which levels would not? As such, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 1, rendering it indefinite.

Because claims 2-7 depend from the indefinite claim 1 and provide no further clarification of the indefinite language therein, these claims are also indefinite. Therefore, claims 1-7 are rejected under 35 U.S.C. 112(b).
In the interest of compact prosecution, the Examiner has interpreted part (4) of claim 1 to include steps of placing the hydroxytyrosol solution evenly on a plexiglass plate and drying the solution on a worktable (i.e., without the words “clean” and “ultra-clean”).

Claims Are Free of the Prior Art
	The closest prior art to the claimed invention is found in the teachings of Binsfeld (international patent application WO 2013/101590 filed by Binsfeld et al., published 07/04/2013), who teaches a semisolid culture medium for detecting Salmonella containing a pH indicator that can be neutral red and a gelling agent that can be gelatin (see entire document, including pages 2-3, paragraphs 007-0011). However, Binsfeld does not teach that the gelatin is from sturgeon skin or the inclusion of hydroxytyrosol as instantly recited. As such, the instant claims are free of the prior art.

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        11/02/2022